Title: To George Washington from Robert Howe, 7 July 1783
From: Howe, Robert
To: Washington, George


                        
                            Sir
                            Philadelphia 7th of July 1783
                        
                        The Troops encamped within Two Miles of this Town on Saturday where They remain still, for having procured Tents
                            for Them. They are permitted to hold little or no Communication with the Town.Immediately on my Arrival I took Measures to
                            carry into Execution the Intentions of Congress to the utmost Extent—but I have it to regret that where so much ought to
                            be known so Little Means of Investigation are Left—two Officers absolutely concern’d in it are escaped & gone to
                            England—three others against whom there are Suspicions are to be tried—several Non-Commissiond Officers & Soldiers
                            who have been active are also to be tried.Orders have been sent to the Officer commanding at Lancaster—to which as yet no
                            Answer has been received—indeed there has not been Time enough for it.
                        Should my Presence become necessary I shall instantly go there.I have taken every Method to avoid the least Contention with the executive of this State.The inclosed Copy of my Letter to the President previous to my Entering it—to which the whole of my subsequent Conduct has been & shall be similar will I persuade myself  prevent a Possibility of any Interference.Six or seven Companies of Pensylvanians are momentarily expected to arrive from Carolina—what their Conduct may be upon their Arrival is a Doubt with some tho’, as we are here, I have none but that ‘twill be proper.I mentiond to the Members of Congress the Necessity of a Judge Advocate & understand that your Excellency was to be written to upon the Subject am & inform’d that you have been, I therefore expect his Arrival & earnestly wish it. The more especially as some of the Trials Will probably be critical & consequently require to be managed With Address—The appointing a Person here to act in that Office will, and not in my Opinion be so well-run  could we even find a Man whose Abilities & Experience were adequate to the Office, A special Appointment might be supposed to be
                            invidious & Malevolence have Occasion to say that he acted under Bias, & to avoid the least Cause for this
                            Imputation appears upon this Occasion to be very necessary as our Conduct is narrowly watched by those
                            too desirous of aspersing it.
                        It is much against my Inclination to be in Lodgings in this Town but the Quarter Master General has not yet
                            been able to procure me any Quarters  structure.
                        When we are prepared fully for courts martial which will be in five Days—Should the Judge Advocate
                                not arrive we will endeavour to proceed without him as far as we can—still however hoping his
                            speedy Arrival.
                        Your Excellency’s Letter to Virginia relative to the Impost Act arrived in a very critical
                            Minute for it got there just at the Moment they were going to damn the Act, but upon receiving that Letter they concluded
                            to keep the Bill alive until the next Session which as soon it seems to meet
                            & where it will (they say) certainly pass—indeed it would have been enacted then had not the House been on the Instant
                            of rising & had not the Eagerness of the Members to get Home rendered it impossible to detain them. I am Sir with
                            the truest Respect & Esteem Your Excellency’s most obedient Humbl. Servant
                        
                        
                            Robt Howe
                        
                     Enclosure
                                                
                            
                                Sir
                                Trenton 2nd July 1783.
                            
                            Having been ordered by his Excellency the General to march with a detachment of Troops to the State of
                                Pennsylvania there to be under the order of Congress, and having by them been ordered to proceed to Philadelphia, I
                                think it my duty, and feel it my inclination, to give your Excellency notice thereof; and to assure you that to pay
                                implicit submission to the Laws of the state, to hold the rights of Citizens inviolate, and to treat with the utmost
                                respect, deference, and attention the Legislative and Executive authorities, shall be the rule of my own conduct and
                                that of those under my command. I have the honor to be &c.
                        
                        
                    